— In a probate proceeding, the objectant appeals from a decree of the Surrogate’s Court, Queens County, dated January 27, 1975, which, inter alia, admitted the will to probate. The notice of appeal is hereby amended to render the appeal also from an order of the same court, dated January 2, 1975, which dismissed appellant’s objections to probate. Order and decree affirmed, without costs. We are in accord with the Surrogate’s determination that appellant’s objections should be dismissed for lack of prosecution. Further, for that reason and under the circumstances appearing in the record on this appeal, appellant was not entitled to an accounting. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.